Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 20, 2019

                                        No. 04-19-00069-CV

               IN RE ESTATE OF JOHN WILLIAM MUELLER, DECEASED,

                          From the County Court, Atascosa County, Texas
                                       Trial Court No. 7702
                             Honorable Susan D. Reed, Judge Presiding

                                            O R D E R

        The trial court’s judgment was signed on December 10, 2018 and appellant timely filed a
notice of appeal. The clerk’s record and reporter’s record were due to be filed in this court on
February 8, 2019. See TEX. R. APP. P. 35.1. The clerk’s record was timely filed, but the reporter’s
record was not. On February 19, 2019, the clerk of this court issued a letter notifying the court
reporter that the reporter’s record was late. See TEX. R. APP. P. 37.3(a)(1). The court reporter
responded by filing a notification of late record stating that appellant has failed to request the
reporter’s record and pay, or make arrangements to pay, the fee for preparing the reporter’s record
and that appellant is not entitled to appeal without paying the fee. See TEX. R. APP. P. 35.3(b).

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) a written request has been made for preparation of
the reporter’s record pursuant to TEX. R. APP. P. 34.6(b)(1) and the court reporter’s fee has been paid
or arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without paying
the court reporter’s fee.

         If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                       _________________________________
                                                       Liza A. Rodriguez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 20th day of March, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court